DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 13, 2021. Claim 11 has been amended. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Dent et al. (US 7,801,521) and Kostanic et al. (US 2008/0274734) are generally directed to the antenna arrangement in cellular communications system for transmitting and receiving signals between a base station tower, ground-based mobile subscribers, and an aircraft; the Broadband Link System 
However, in consideration of the claim amendments with arguments/remarks filed December 13, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“processing circuitry configured to receive location information indicative of a location of an aircraft to enable the remote radio head to control a steerable beam in both azimuth and elevation angle toward the aircraft,” and “wherein the remote radio head and beamforming control module are disposed between an antenna array of the base station and a base unit of the base station such that the device interface enables the beamforming control module to communicate with the base unit and the antenna array,” as specified in claim 1.
“20a remote radio head including a beamforming control module configured to receive location information indicative of a location of the aircraft to enable the remote radio head to control a steerable beam in both azimuth and elevation angle toward the aircraft,” and “wherein the remote radio head and the beamforming control module are disposed between the antenna array and the base unit of the base station,” as specified in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473